Title: To George Washington from the Board of War, 26 May 1780
From: Board of War
To: Washington, George



Sir
War Office [Philadelphia] May 26. 1780

Lt Colo. Connolly has a son about ten years old who is an ensign in the 17th regt British. His parents are anxious to get him into New York to put him to school. His father wrote a letter to your Excellency requesting your permission for his going in on parole: but as that letter may have miscarried, and the lad’s mother has repeatedly importuned us on the subject, We beg leave to ask your decision in the case, and that you would favour us with your determination. If a parole exchange of an American ensign can be obtained in lieu of the lad, it would doubtless be highly eligible. We have the honour to be with great respect your most obedt servants

Tim. Pickering by order

